EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherin Collins on January 22, 2021.
Please amend claim 1, lines 14-15 for proper antecedence as follows:
“said support 

Allowable Subject Matter
Claims 1-19 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 			Wernqvist, Hodge, and Ferneau, taken either alone or in combination, do not teach “first and second leg assemblies pivotally mounted to said deck for supporting said deck on a support surface, with at least one of the first and second leg assemblies being pivotally mounted to the back section of said deck with a pivot connection wherein said pivot connection moves with said back section when said back section pivots, said first and second leg assemblies configured to move between (1) first deployed positions wherein said first and second leg assemblies are angled relative to said deck when said deck is in said supine configuration wherein said leg assemblies support said deck in a cot position relative to said ground surface and (2) second deployed positions wherein said leg assemblies support said deck in said chair configuration relative to said support surface” as in currently amended claim 1. Furthermore, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/22/2021